Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/659,256, filed April 18, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 18, 2022, and June 15, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
The listing of references in the specification at page 37-40 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on June 15, 2020 are acceptable.  

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 16/388,622, filed April 18, 2019, now U.S. Patent No. 10,723,791.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim objection
Claim 1 is objected to because of the following informalities: 
A.  The phrase “collected from in a subject” should have been “collected from a subject” 
B.  “and/or” at lines 2 and 4 should have been “or an” and “or the”, respectively.  
Claim 2 is objected to because of the following informality:  The term “includes” should have been “is selected form the group consisting of”. 
Claim 4 is objected to because of the following informality:  “and/or” should have been “or an”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in claim 1 are: contacting a biological sample collected from a subject with an isolated monoclonal antibody or an antigen-binding binding fragment thereof that binds to indoxyl sulfate and detecting indoxyl sulfate from the sample”.  
Claims 2-3 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 
Claim 4 is indefinite in the recitation of “having an epitope and a Scatchard binding affinity on indoxyl sulfate” without defining the binding affinity.  Further, the specification does not describe the “epitope” of indoxyl sulfate to which the antibody binds.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 4 encompasses any isolated monoclonal antibody and/or antigen-binding fragment thereof having an epitope and a Scatchard binding affinity on indoxyl sulfate excluding from L-tryptophan, indole and 3-indoleacetic acid
With regard to a representative number of species, the specification discloses just two monoclonal antibodies LG303 and LG332 that bind to indoxyl sulfate.  The LG303 antibody comprises a heavy chain variable region and a light chain variable region wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 4 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 9.  The LG332 antibody comprises a heavy chain variable region and a light chain variable region wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 14 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 19.  
The amino acid sequences of the CDRs corresponding to LG303 and LG332 are set forth below: the SEQ ID NOs: 1 and 11 of CDR-H1; the SEQ ID NOs: 2 and 12 of CDR-H2; SEQ ID NOs: 3 and 13 of CDR-H3; the SEQ ID NOs: 6 and 16 of CDR-L1; the SEQ ID NOs: 7 and 17 of CDR-L2; the SEQ ID NOs: 8 and 18 of CDR-L3.  The term “immunoassay” refers to a method of detecting an analyte in a sample.   The specification discloses antibodies LG303 and LG332 are highly specific to indoxyl sulfate with no significant reactivity to L-tryptophan, indole and 3-indoleacetic acid, see Fig 2B-D, respectively. 
However, the description of two species of monoclonal antibodies, is not representative of the entire genus because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.   
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to indole sulfate or structure common to members of the genus, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus. 
Regarding any monoclonal antibody and/or antigen-binding fragment thereof having an epitope on indoxyl sulfate, the specification does not describe the “epitope” to which the antibody binds on indoxyl sulfate.  
Regarding any monoclonal antibody and/or antigen-binding fragment thereof having Scatchard binding affinity, the specification discloses monoclonal antibody LG303 has a Kd of 42.1133 pM whereas monoclonal antibody LG332 has a Kd of 5.6147 pM, see FIG. 1A to 1B.  the specification does not describe the structure of heavy and light chain that correlated with Scatchard binding affinities for any and all monoclonal antibody and/or antigen-binding fragment thereof.  
The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for monoclonal antibodies LG303 and LG332. Thus, the functional definition (i.e., epitope or binding affinity) cannot be correlated with the disclosed structures of all monoclonal antibodies and/or antigen-binding fragment thereof that bind to indoxyl sulfate.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and two species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  One cannot predict the structure of the antibody or antigen binding fragment thereof having the particular binding affinity.  Thus the functional limitation, e.g., Scatchard binding affinity cannot be correlated with the undisclosed structure.  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of monoclonal antibodies and/or antigen-binding fragment thereof having any epitope and a Scatchard binding affinity on indoxyl sulfate excluding from L-tryptophan, indole and 3-indoleacetic acid.  
Therefore, only a monoclonal antibody or an antigen binding fragment thereof comprises a heavy chain variable region and a light chain variable region wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 14 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 9 or SEQ ID NO: 19, (2) the monoclonal antibody or an antigen binding fragment thereof comprises heavy chain CDR-H1, CDR-H2 and CDR-H3 and light chain CDR-L1, CDR-L2 and CDR-L3 wherein the CDR-H1 is SEQ ID NO: 1 or 11, the CDR-H2 is SEQ ID NO: 2 or 12; the CDR-H3 is SEQ ID NOs: 3 or 13; the CDR-L1 is SEQ ID NOs: 6 or 16; the CDR-L2 is SEQ ID NOs: 7 or 17; and the CDR-L3 is SEQ ID NOs: 8 or 18, (2) Said monoclonal antibody or antigen-binding fragment thereof does not bind to L-tryptophan, indole or 3-indoleacetic acid, (3) Said monoclonal antibody or antigen-binding fragment thereof that binds to indoxyl sulfate with a binding affinity (Kd) of 42.1133 pM or 5.6147 pM, (4) an immunoassay for detecting indoxyl sulfate, comprising contacting a biological sample collected from a subject with an isolated monoclonal antibody or an antigen-binding binding fragment thereof that binds to indoxyl sulfate and detecting indoxyl sulfate from the sample, wherein the monoclonal antibody or an antigen-binding binding fragment thereof comprises a heavy chain variable region and a light chain variable region wherein the heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 14 and the light chain variable region comprises the amino acid sequence of SEQ ID NO: 9 or SEQ ID NO: 19 and wherein the heavy chain variable region comprises heavy chain CDR-H1, CDR-H2 and CDR-H3 and light chain CDR-L1, CDR-L2 and CDR-L3 wherein the CDR-H1 is SEQ ID NO: 1 or 11, the CDR-H2 is SEQ ID NO: 2 or 12; the CDR-H3 is SEQ ID NOs: 3 or 13; the CDR-L1 is SEQ ID NOs: 6 or 16; the CDR-L2 is SEQ ID NOs: 7 or 17; and the CDR-L3 is SEQ ID NOs: 8 or 18, (5) the immunoassay above wherein the biological sample is selected from the group consisting of blood, serum, blood plasma, peritoneal fluid, urine and biopsy specimen, (6) the immunoassay above wherein the biological sample contains albumin, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20150355171 (Hoshi hereafter, published Dec 10, 2015; PTO 892).  
Claim 4 is interpreted as follow: an isolated monoclonal antibody or antigen-binding fragment thereof that binds to indoxyl sulfate, excluding from L-tryptophan, indole and 3-indolacetic acid. 
Hoshi teaches 9A2F6 monoclonal antibody  that binds to indoxyl Sulfate, see entire document, para. [0022].  Hoshi teaches antigen-binding fragment such as F(ab')2, Fab', Fab, or Fv, diabodies, single-chain antibody that binds indoxyl sulfate, see para. [0023]. 
The reference monoclonal antibody inherently binds to epitope within indoxyl sulfate and does not bind to L-tryptophan, indole and 3-indolacetic acid. 
Since the Patent Office does not have the facilities for examining and comparing the antibodies and antigen-binding fragment thereof of the instant invention to those of the prior art, the burden is on applicant to show that the claimed antibody is different from the prior art antibody. See In re Best, 562 F2d 1252. 195 USPQ 430(CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Thus, the reference teachings anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,723,791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the instant claim 4 is drawn to isolated monoclonal antibody and/or antigen-binding fragment thereof having an epitope and a Scatchard binding affinity on indoxyl sulfate generically whereas the independent claims in the ‘791 patent are limited to specific isolated monoclonal antibody or antigen-binding fragment thereof, that binds to indoxyl sulfate and comprising: a heavy chain variable (VH) domain of SEQ ID NO: 4 or 14, comprising complementarity-determining regions (CDR)-H1, CDR-H2 and CDR-H3; and a light chain variable (VL) domain of SEQ ID NO: 9 or 19, comprising variable regions CDR-L1, CDR-L2 and CDR-L3, and wherein amino acid sequences of CDRs are set forth below: CDR-H1 selected from any one of SEQ ID NOs: 1 or 11; CDR-H2 selected from any one of SEQ ID NOs: 2 or 12; CDR-H3 selected from any one of SEQ ID NOs: 3 or 13; CDR-L1 selected from any one of SEQ ID NOs: 6 or 16; CDR-L2 selected from any one of SEQ ID NOs: 7 or 17; and CDR-L3 selected from any one of SEQ ID NOs: 8 or 18.  The monoclonal antibodies or the antigen-binding fragment thereof does not bind to L-tryptophan, indole and 3-indolacetic acid, see Figure 2B-D, in particular.  Otherwise claim 4 is anticipated by the issued claims.

Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644